Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 Response to Amendment
In response to the amendment received January 27, 2022:
Claims 1-20 are pending. Claims 9, 14 and 18-20 have been withdrawn from further consideration.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US2010/0167154).
Regarding Claim 1, Ono teaches a solid-oxide fuel cell module (i.e. an electrochemical assembly) comprising a fuel cell stack (Fig. 3, #80) (i.e. electrochemical device) enclosed within a casing (Fig. 3, #10) (i.e. a housing) (Para. [0091]) wherein the fuel cell stack (i.e. electrochemical device) comprises a first surface (see Annotated Ono Figure 3 below), a waste gas circulation space (Fig. 3, #30) (i.e. first gas outlet chamber), wherein the waste gas circulation space (i.e. first gas outlet chamber) includes a part of the oxygen-containing gas (i.e. is an oxygen-containing gas outlet chamber configured to contain an outlet gas of the oxygen-containing gas) (Para. [0093], lines 16-18) (i.e. is an oxygen-containing gas outlet chamber within the housing in fluid communication with the first surface of the fuel cell stack (Para. [0103], lines 9-11) wherein the waste gas circulation space is configured to contain an outlet gas from the fuel cell stack (Para. [0107]), wherein partition plates (Fig. 3, #24, #34) and inner shell members (Fig. 3, #11b and #12b) perform heat exchange (i.e. the partition plates and inner shell members form a heat exchanger) to transfer heat from the waste gas (i.e. outlet gas) to an reaction gas (i.e. inlet gas) of the electrochemical assembly (i.e. a heat exchanger disposed within the first gas outlet chamber configured to transfer heat from the outlet gas to an inlet gas of the electrochemical assembly (Para. [0107]) to form a preheated inlet gas (Para. [0046]) wherein the heat exchanger is positioned such that a major surface directly faces the first surface of the electrochemical device (See Annotated Fig. 3 below). Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111.
Regarding Claim 2, Ono teaches a solid-oxide fuel cell module (i.e. an electrochemical assembly) comprising a fuel cell stack (Fig. 3, #80) (i.e. electrochemical device) enclosed within a casing (Fig. 3, #10) (i.e. a housing) (Para. [0091]) comprising an insulating material (i.e. a wall including a thermal insulation material) (Para. [0122]) wherein the fuel cell stack (i.e. electrochemical device) comprises a first surface (see Annotated Ono Figure 3 below), a waste gas circulation space (Fig. 3, #30) (i.e. first gas outlet chamber disposed within the housing in fluid communication with the first surface), a waste gas circulation space (i.e. first gas outlet chamber) wherein the waste gas circulation space is configured to contain an outlet gas from the fuel cell stack (Para. [0107]), and partition plates (Fig. 3, #24, #34) and inner shell members (Fig. 3, #11b and #12b) perform heat exchange (i.e. the partition plates and inner shell members form a heat exchanger) to transfer heat from the waste gas (i.e. outlet gas) to an reaction gas (i.e. inlet gas) of the electrochemical assembly (i.e. a heat exchanger disposed within the first gas outlet chamber configured to transfer heat from the outlet gas to an inlet gas of the electrochemical assembly (Para. [0107]) to form a preheated inlet gas (Para. [0046]) wherein the heat exchanger is positioned between the first surface and the thermal insulation material (Fig. 12, #65) of the housing.
Annotated Ono Figure 3

    PNG
    media_image1.png
    920
    1110
    media_image1.png
    Greyscale

Regarding Claim 3, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono further teaches a reaction gas circulation space (Fig. 3, #20) (i.e. first gas inlet chamber) wherein the reaction gas circulation space is disposed at a different side of the electrochemical device than a waste gas circulation space (Fig. 3, #30) (i.e. first gas outlet chamber) as the reaction gas circulation space is disposed on both sides of the electrochemical device, and the heat exchanger is in fluid communication with the heat exchanger (as the fluid in the reaction gas circulation space directly contacts the heat exchanger) and the reaction gas circulation space is in fluid communication with a second surface of the fuel cell stack (See Annotated Ono Figure 3 above; Para. [0017]) and configured to transport the preheated inlet gas into the first gas inlet chamber (Para. [0046]).
Regarding Claim 4, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono teaches the second surface is positioned on a reaction gas circulation space (Fig. 3, #20) (i.e. the second surface is a gas inlet surface first gas inlet chamber) wherein the reaction gas is released through introduction openings (Fig. 2, #42) (i.e. gas channels) into the power-generating chamber (i.e. the second surface including gas channels for the preheated inlet gas to flow into the gas channel) (Para. [0101]) 
Regarding Claim 5, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono further teaches a meandering (i.e. serpentine) flow path in the waste gas circulation space (the meandering flow path formed by heat exchanger #11b, #24, #34) permitting efficient heat exchange (See Figure 2 and Para. [0041]).
Regarding Claim 10, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono further teaches a solid oxide fuel cell (Para. [0091], lines 1-3) wherein the electrochemical device is a cell stack (i.e. a stack of solid oxide fuel cells).
Regarding Claim 11, Ono teaches all of the elements of the current invention in claim 10 as explained above.
Ono further teaches a solid oxide fuel cell (Para. [0091], lines 1-3) wherein the electrochemical device is a cell stack (i.e. a stack of solid oxide fuel cells) and the reaction gas to the fuel cells enter the fuel cell stacks in opposing directions (Fig. 3, #42) (i.e. a cross-flow configuration) .
Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111.
Regarding Claim 17, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono further teaches introduction openings (Fig. 3, #42)  on the first surface of the electrochemical device wherein low temperature reaction gas enters on a lower portion of the first surface (i.e. second surface portion) (Para. [0101]) and the first surface also comprises an upper portion (i.e. first surface portion) wherein the waste gas exits the fuel cell stack and enters the waste gas circulation space at a higher temperature (Para. [0107]). Thus, the first surface portion is hotter than the second surface portion and the  inlet portion of the heat exchanger (see upper portion of Figure 5A) is aligned with the first surface (as the inlet portion and first surface are parallel). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US2010/0167154) as applied to claim 1 above, and further in view of Schild (US2009/0202878).
Regarding Claim 6, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono does not teach the heat exchanger having an emissivity of at least 0.90. 
However, Schild teaches a solid oxide fuel cell (Para. [0004]) with a heat exchanger consisting of ceramics (Para. [0024]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger material of Ono to incorporate the teaching of the ceramic material of Schild, as ceramics provide low thermal conductivity and low thermal expansion coefficient for the heat exchanger (Para. [0024], lines 10-12). Thus, it would have been either (a) expected that the ceramic material heat exchanger would have an emissivity of at least 0.90 or (b) the differences in emissivity range would have been small and obvious.
 	With respect to (a): The reasons regarding expectedness are that the emissivity of the heat exchanger is solely dependent on the material (ceramic) of the heat exchanger, therefore it is expected that Ono as modified by Schild would have an emissivity of at least 0.90 as the ceramic heat exchanger material is the same as in the instant claims. 
	With respect to (b): If is shown that such emissivity of at least 0.90 is not present, then any differences (regarding the emissivity) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 15, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono et al. does not teach the heat exchanger including oxide, carbide, nitride, iron-containing alloy, stainless steel or superalloy.
However, Schild teaches a solid oxide fuel cell (Para. [0004]) with a heat exchanger consisting of ceramics wherein the materials include aluminum oxide (i.e. an oxide), titanium carbide, zirconium carbide, silicon carbide (i.e. a carbide), silicon nitride, aluminum nitride (i.e. a nitride) (Para. [0024]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger of Ono to incorporate the teaching of the materials of Schild, as the ceramics provide low thermal conductivity and low thermal expansion coefficient for the heat exchanger (Para. [0024], lines 10-12), and thus reducing the size of heat exchanger required (Para. [0005], lines 20-24) and providing a compact solid oxide fuel cell system (Para. [0033], lines 5-9).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US2010/0167154) as applied to claim 1 above, and further in view of Hickey et al. (US2017/0092964).

Regarding Claim 7, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono does not explicitly teach gas outflow openings of gas channels on a surface of the electrochemical device. 
However, Hickey et al. teaches a fuel cell stack (i.e. electrochemical device) (Fig. 3, #216) wherein a fuel cell stack surface comprises a plurality of openings (Fig. 4, #262) on a lower surface of the fuel cell stack to provide a channel for fluid flow (i.e. gas outflow openings) wherein an air outlet pipe is channeled through (Para. [0041]) (i.e. for the outlet gas of the oxygen-containing gas to flow out of a surface) wherein the gas outflow openings directly face a heat exchanger (Fig. 3, #214).
The combination of gas outflow openings for the outlet gas of the oxygen-containing gas to flow out of directly facing the heat exchanger as taught by Hickey et al., with the first surface of the fuel cell stack of Ono et al. would yield the predictable result of providing a channel for fluid flow out of the fuel cell stack to the heat exchanger.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine gas outflow openings for the outlet gas of the oxygen-containing gas to flow out of directly facing the heat exchanger as taught by Hickey et al., as the combination would yield the predictable result of providing a channel for fluid flow out of the fuel cell stack to the heat exchanger.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US2010/0167154) as applied to claim 1 above, and further in view of Harrington et al. (US2010/0143814).
 Regarding Claim 8, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono does not explicitly teach an amount of heat produced by the electrochemical device that is removed by the heat exchanger.
However, Harrington et al. teaches a solid oxide fuel cell stack (Para. [0019]) wherein the fuel cell stack generates a substantial amount of heat that must be removed to enable efficient fuel cell electrochemical operation (Para. [0051]).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to have modified the heat exchanger of Ono to be configured to remove at least 30% of heat produced by the electrochemical device, as a substantial amount of heat that must be removed to enable efficient fuel cell electrochemical operation (Para. [0051]). Thus, the amount of heat removed is a result effective variable (i.e. a variable that achieves a recognized result, in this case achieving efficient fuel cell operation) and modifying the amount of heat removed would be discovering the optimum or workable range involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2010/0167154) as applied to claim 11 above, and further in view of Ishioka et al. (US2012/0295182).
Regarding Claim 12, Ono teaches all of the elements of the current invention in claim 11 as explained above.
Ono does not teach an interconnect layer between solid oxide fuel cells.
However, Ishioka et al. teaches solid oxide fuel cells (Para. [0071], [0110]) wherein an insulating sheet (Fig. 27, #189) (i.e. interconnect layer) is disposed between the fuel cells (Fig. 27, #160) and the insulating sheet is made of a ceramic material (Para. [0144]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ono to incorporate the teaching of the insulating sheet of Ishioka et al., as an insulating sheet between the fuel cells would provide insulating between fuel cells, preventing electrical connection (Para. [0144]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2010/0167154) in view of Son et al. (WO2017/003138). The U.S. version of Son et al. (US2018/0191014) is used as the English translation and is referenced below.
Regarding Claim 13, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono does not explicitly teach a first surface of the electrochemical device comprising a glass or ceramic material.
However, Son et al. teaches a solid oxide fuel cell comprising a coating layer formed of ceramic (Para. [0001]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid oxide fuel cell of Ono to incorporate the teaching of the coating layer of Son et al., as a coating layer of ceramic would prevent oxidation due to high temperature (Para. [0019]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2010/0167154) in view of Yoshimine (US2015/0295260).
Regarding Claim 16, Ono teaches all of the elements of the current invention in claim 1 as explained above.
Ono further teaches a reformer (Fig. 3, #71). Ono does not explicitly teach the heat exchanger comprises a reformer. 
However, Yoshimine teaches a fuel cell module (i.e. electrochemical assembly) comprising a fuel cell stack (Fig. 1, #24) (i.e. an electrochemical device) and a heat exchanger (Fig. 4, #50) comprising a reformer (i.e. a fuel reformer) (Para. [0036] & Fig. 3, #46).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ono to incorporate the teaching of the reformer of Yoshimine, as it would compactly and efficiently provide the heat exchanger and the reformer and reduce the overall size of equipment of the fuel cell module (Para. [0089], lines 1-4).
	Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.
Applicant argues Ono does not teach all the limitations of instant claim 1, specifically the heat exchanger directly facing the first surface of the electrochemical device as Ono teaches the inner wall and the heat insulators are between the heat exchanger and solid oxide fuel cells.
Examiner respectfully disagrees. Although the heat insulators are disposed between the first surface and the heat exchanger, the first surface still is directly facing the heat exchanger. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111. For example, any object directly facing the first surface is directly facing the first surface, regardless of any intermediate members disposed therebetween. Thus the argument is not persuasive.
Applicant argues does not teach all the limitations of the instant claim 2, specifically a heat exchanger disposed between the first surface and a wall including a thermal insulation material of the housing, as insulators 61 and 62 are disposed in between the solid oxide fuel cells and sidewalls.
Examiner respectfully disagrees. Ono teaches the thermal insulation material (Fig. 12, #65) of the housing wherein the heat exchanger is positioned between the first surface (see Annotated Ono Fig. 3 in section “7.” above) and the thermal insulation material (Fig. 12, #65) of the housing. Thus, the argument (regarding the thermal insulation material) is not commensurate in scope with the new rejection of record as necessitated by the amendments. 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729